         Case 1:18-cv-10422-FDS Document 26 Filed 11/26/18 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
MICHAEL W. MERCIER,                 )
                                    )
      Plaintiff                     )
v.                                  )                Civil Action No. 18-CV-10422-FDS
                                    )
AZZ, INC.,                          )
                                    )
      Defendant                     )
____________________________________)

                   STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff Michael W. Mercier and Defendant

AZZ, Inc. hereby stipulate that the Complaint be dismissed, with prejudice, waiving any rights of

appeal, and with each side to bear their own costs and fees.

MICHAEL W. MERCIER,                          AZZ, INC.
By his attorneys,                            By its attorneys,

/s/ Stephen Churchill                        /s/ Kimberly Rich
Stephen Churchill, BBO#564158                Kimberly Rich (admitted pro hac vice)
FAIR WORK, P.C.                              Lindsay Wright Brett (admitted pro hac vice)
192 South Street, Suite 450                  BAKER & MCKENZIE LLP
Boston, MA 02111                             1900 North Pearl Street, Suite 1500
(617) 607-3260                               Dallas, TX 75201
(617) 488-2261 (fax)                         (214) 978-3000
steve@fairworklaw.com                        (214) 965-5998 fax
                                             kimberly.rich@bakermckenzie.com
                                             lindsay.brett@bakermckenzie.com

                                             Jed DeWick, BBO#654723
                                             Sarah E. A. Souza, BBO#691089
                                             ARROWOOD LLP
                                             10 Post Office Square, 7th Floor South
                                             Boston, MA 02109
                                             (617) 849-6200
                                             (617) 849-6201 (fax)
                                             jdewick@arrowoodllp.com
                                             ssousa@arrowoodllp.com

Dated: November 26, 2018
         Case 1:18-cv-10422-FDS Document 26 Filed 11/26/18 Page 2 of 2




                                CERTIFICATE OF SERVICE

        I certify that on this date I served a copy of the foregoing document, by ECF, on counsel
for the Defendant.


Dated: November 26, 2018                     /s/ Stephen Churchill
                                             Stephen Churchill




                                                2
